(MERRIMON, J., and SMITH, C. J., dissented.)
The indictment was found at the Spring Term, 1888. The material portion of the first count of the indictment is as follows:
"The jurors for the State, upon oath, present: That W. T. Massey, late of Lincoln County, before the sixteenth day of February, in   (357) the year of our Lord one thousand eight hundred and eighty-five, to wit, on the first day of April, in the year of our Lord one thousand eight hundred and eighty-four, with force and arms, at and in said county, a mill in the possession of the said W. T. Massey, unlawfully,maliciously and feloniously did set fire to, with intent thereby to injure and defraud the Georgia Home Insurance Company, being then and there a body corporate, contrary to the form of the statute in such case made and provided, and against the peace and dignity of the State."
There were several additional counts, all charging the burning to have been done at the same time and "unlawfully, maliciously," etc., but "with intent to defraud" some other corporate body. The last count contained a charge of burning a church unlawfully, maliciously, etc., found at the Fall Term, 1888. The defendant is charged in a single count with unlawfully, maliciously, etc., burning a mill, etc., "with intent to defraud the Georgia Home Insurance Company," etc.
The Solicitor admitted the fact, alleged in a plea in abatement, filed by the defendant, that the offense of burning the mill was committed, if at all, on the first day of April, 1884. Thereupon, "the court being of *Page 278 
opinion that the statute in existence at the time of the offense charged, has been since repealed, and there is now no statute upon which the court could proceed to judgment on conviction," ordered that the indictment be quashed and the defendant discharged. The Solicitor appealed.
The other material facts are stated in the opinion of the Court.
The indictment is drawn under section 985, subsection 6, of The Code, which provides, that "whoever shall unlawfully and maliciously set fire to any church, etc., mill, barn, etc., whether the same or any of them, respectively, shall be in the possession of the offender or of any other person or persons, body politic or corporation, shall be guilty of felony and imprisoned in the penitentiary for not less than five nor more than forty years." The act of 1885 was ratified and took effect on the sixteenth day of February, 1885, and provided that the said section — The Code, 985(6) — shall be amended by striking out "unlawfully and wilfully," when it appears in the section, and inserting in lieu the words "wantonly and wilfully," and by striking out the words "with intent thereby to injure or defraud any person or persons, body politic or corporation." Chapter 66, Laws of 1885.
There are several established rules of construction that will aid us in determining whether the last statute cited leaves the section of The Code, under which the indictment was drawn, still in force as to offenses falling under its inhibition and committed prior to the sixteenth day of February, 1885.
1. If a later statute is irreconcilably inconsistent in its terms with one previously enacted, it operates to repeal the older statute, so far as such repugnance extends, by implication, but when any fair construction will reconcile a seeming repugnance, it must be adopted. S. v. Custer,65 N.C. 339.
2. When a statute creating a criminal offense is expressly repealed, or any portion of it, that is essential to sustain an indictment drawn under its provisions, is stricken out by a law subsequently enacted, the former will be held inoperative even as to offenses committed before the passage of the later act, unless a contrary intent on the part of the lawmakers appear from an express saving clause or by necessary implication (359)  from the language in the repealing statute. Lindsey v. State, Southern Reporter, Vol. 5, No. 7, p. 99; S. v. Long, 78 N.C. 571;S. v. Wise, 66 N.C. 120. "The act punished must be criminal *Page 279 
when judgment is demanded, and authority to render it must still reside in the court." S. v. Williams, 97 N.C. 455. When the Legislature reenacts, in terms or in substance, an act then in force, but declares the law previously passed repealed, it is considered a reaffirmance of the old law.S. v. Sutton, 100 N.C. 474; Bishop on Statutory Crimes, sec. 181. In such cases the legislative intent is implied from the very words of the repealing act. Our case cannot be brought within this principle, for there is nothing in the repealing act to indicate an intent to leave the old law unrepealed or to reaffirm it.
We cannot concur with counsel, that section 3766 of The Code should be so construed as to subserve the purpose of a saving clause to the act of 1885. That section is as follows: "When a part of a statute is amended it is not to be considered as having been repealed and reenacted in the amended form; but the portions which are not altered are considered as having been the law since their enactment, and the new provisions as having been enacted at the time of their amendment." If the indictment could be sustained and judgment pronounced under section 985(6) of The Code, after striking out the words "unlawfully and maliciously," wherever they occur in said section, and also the words "with intent to defraud," etc., the defendant might be convicted and punished under this charge. But in order to sustain that view the indictment must be good under that section, without the words stricken out on the sixteenth day of February, 1885. The indictment, however, is plainly framed upon the theory that The Code, sec. 985(6), was still operative in the year eighteen hundred and eighty-eight as to offenses committed before the ratification of the act of 1885.
It is contended, however, that the original section of The Code (360) and the act of 1885 are not totally repugnant to each other, but may be construed together, leaving the former in force up to the moment of amendment, and the amended act operative since. It is always presumed that the Legislature expresses its intention in clear and explicit terms. Potter's Dwarris, p. 219. There is nothing in the amendatory law from which we can even infer the words were to be considered as stricken out as to future offenses only. We find there the simple mandate of the law-making department, that the subsection "be amended by striking out," etc. It was so amended on its ratification, when it took effect.
Where an amendatory law repeals a proviso to a section of a former act, or a whole section of a former act, but the section without the proviso or the section not affected will support an indictment, the law referred to (section 3766) will apply. But it is enough to show that it has no application in this case. If this Court should attempt to supply the *Page 280 
omissions of the Legislature, and resort to strained constructions of criminal statutes in order to prevent the escape of men accused of crimes and assumed to be guilty, it might prove more dangerous to usurp the powers of a coordinate branch of the government than to allow some acknowledged criminals to go unpunished.
There is a marked distinction between the case at bar and S. v. Putney, Phil. Law, 543, cited by the Attorney-General. The defendant Putney was convicted at Fall Term, 1867, of the Superior Court of Wake County, under an indictment found in December, 1866, of the larceny of a mule. On 25 February, 1867, the General Assembly, after reciting "that the crime of stealing horses and mules hath of late, notwithstanding the punishment provided by law, become much more common than formerly," etc., enacted "that every person who shall steal any horse, mare, gelding or mule, and shall be thereof convicted, according (361)  to due course of law, shall suffer death." Before that time larceny was punishable with whipping, or with fine or imprisonment. The Court held that the old and new law would be construed so as to give effect to both by interpreting "shall," according to its natural import, as referring exclusively to offenses hereafter committed, and the preamble certainly indicated that intent. No law, or part of a law, was expressly, or by necessary implication, repealed; and the old and new law were both left operative. Potter's Dwarris, 133.
When, by the Constitution of 1868, corporal punishment was forbidden, the question was raised (in S. v. Kent, 65 N.C. 311), whether one who was convicted of larceny, committed before the law was changed, could be punished by imprisonment in the State prison. The Court held that the law altering the punishment was not an ex post facto law, because it did not make punishable an act already committed and not previously criminal, and it did not aggravate the punishment of the crime of larceny, previously punishable with whipping. We think, therefore, the case is easily distinguishable from the cases of S. v. Sutton, S. v. Kent, and S. v.Putney, supra, cited by the Attorney-General.
In S. v. Rogers, 94 N.C. 860, Mr. Justice Merrimon, for this Court, says, in effect, that the act of 1885 (ch. 66) repeals the words of The Code, sec. 985(6), that are mentioned in the act.
We think that the law under which the indictment was drawn did not continue in force in its original form up to the passage of the amendatory act, and we, therefore, concur with the judge below in his ruling.
It is not the province of this Court to pass upon the innocence or guilt of the accused. If he was not guilty, still he had the right, and it was the duty of his counsel, to have the case disposed of in this summary way. If he was guilty, under section 985(6) of The Code, we must *Page 281 
presume that the Legislature, in omitting to add a saving clause to the act of 1885, intended to discharge all who had been previously guilty of violations of the section amended.                         (362)
The judgment of the court below is affirmed.
No error.                                          Affirmed.